            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 1 of 16




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   PATRIK GUSTAVSSON,
                                              No.: 2:20-mc-00111 RSL
10              Non-Party,                    Northern District of Illinois Case No:
                                              1:19-cv-02170 (Consolidated)
11     v.
                                              MOTION TO QUASH OR
12   PLAINTIFFS IN IN RE: ETHIOPIAN           MODIFY SUBPOENA OR, IN THE
     AIRLINES FLIGHT ET 302 CRASH,            ALTERNATIVE, FOR A
13                                            PROTECTIVE ORDER
14                                            REDACTED
15                                            Note on Motion Calendar: December
                                              18, 2020
16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                 K&L GATES LLP
                                                           925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                                          SEATTLE, WA 98104-1158
                                                              TELEPHONE: +1 206 623 7580
     USDC Case No. _____________                              FACSIMILE: +1 206 623 7022
               Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 2 of 16




 1          Patrik Gustavsson, who is currently on leave from his position as a technical pilot at The

 2   Boeing Company (“Boeing”), was served with a subpoena pursuant to Fed. R. Civ. P. 45 on

 3   November 25, 2020, commanding him to attend a deposition on December 8, 2020. In light of the

 4   intervening holiday, compliance is required merely one full week after the subpoena’s issuance.

 5   Rule 45 authorizes the court to quash or modify a subpoena where it fails to allow a reasonable

 6   time to comply or imposes an undue burden on the witness. Similarly, where good cause is shown,

 7   Fed. R. Civ. P. 26(c) authorizes the court to issue a protective order to protect a party from

 8   annoyance and undue burden, including by specifying the time and place of discovery.

 9          Mr. Gustavsson seeks to quash or modify the subpoena, or in the alternative moves for a

10   protective order, in order to postpone his deposition until the final month of discovery. This

11   modification is necessary and supported by good cause to avoid an undue burden on his rights, as

12   discussed further below. Notably, Mr. Gustavsson does not seek to avoid deposition. Nor will the

13   narrow relief sought delay the civil case or affect the course of discovery, which remains in its

14   early stages. Accordingly, the relief requested herein should be granted.

15                                               BACKGROUND
16          Mr. Gustavsson is a pilot by training who is currently on leave from his position as a

17   technical pilot for Boeing where he has worked since October 2014. In his role as a technical pilot,

18   Mr. Gustavsson’s primary involvement with the development of the 737 MAX was to assist in the
19   development of simulators—machines designed to simulate the flight of the 737 MAX on the

20   ground—that would be used in training pilots to fly the 737 MAX. He had no responsibility for

21   any design or manufacture of the 737 MAX airplane itself. Mr. Gustavsson is a mid-level Boeing

22   employee who always received the highest ratings in his job reviews and is known among his peers

23   as the ultimate team player.

24

25

26



      MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                             K&L GATES LLP
                                                                        925 FOURTH AVENUE, SUITE 2900
      PROTECTIVE ORDER                    2                                 SEATTLE, WA 98104-1158
                                                                           TELEPHONE: +1 206 623 7580
      USDC Case No.                                                        FACSIMILE: +1 206 623 7022
               Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 3 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9          This civil lawsuit asserts counts for strict and negligent product liability and failure to warn

10   based upon allegations that the automated flight control system and sensors in the Boeing 737

11   MAX aircraft were defectively designed and that Boeing failed to warn the public and others of

12   the design flaws. See ECF 1, Compl. ¶¶ 69-96, No. 1:19-cv-02170 (N.D. Ill.). To date, discovery

13   remains in the early stages.

14          On November 25, 2020, plaintiffs served Mr. Gustavsson with a “subpoena to testify at a

15   Zoom deposition in a civil action.” Exhibit A, Nov. 25, 2020 Subpoena. The subpoena provided

16   that Mr. Gustavsson’s deposition is to take place by Zoom on December 8, 2020, at 9:00 a.m. Id.

17                                             LEGAL STANDARD
18          Mr. Gustavsson was served with a deposition subpoena pursuant to Fed. R. Civ. P. 45.
19   Under Rule 45(d)(3), on a timely motion, “the court from the district where compliance is required

20   must quash or modify a subpoena that:” “(i) fails to allow a reasonable time to comply”; “(iii)

21   requires disclosure of privileged or other protected matter, if no exception or waiver applies”; or

22   “(iv) subjects a person to undue burden.” Those grounds are met here.

23          Third-party subpoenas under Rule 45 are subject to the limitations of Fed. R. Civ. P. 26.

24   See Silcox v. AN/PF Acquisitions Corp., 2018 WL 1532779, at *3 (W.D. Wash. Mar. 29, 2018).

25   Rule 26(c) provides that “any person from whom discovery is sought may move for a protective

26   order … on matters relating to a deposition, in the court for the district where the deposition will

     be taken,” and the court for good cause may “issue an order to protect a party or person from

      MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                               K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      PROTECTIVE ORDER                    3                                   SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
      USDC Case No.                                                          FACSIMILE: +1 206 623 7022
                   Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 4 of 16




 1   annoyance, embarrassment, oppression, or undue burden or expense,” including by “specifying

 2   terms, including time and place … for the disclosure or discovery.” 1

 3                                                  ARGUMENT
 4            Mr. Gustavsson seeks to quash or modify the subpoena to postpone his deposition from

 5   December 8, 2020, as set forth in the subpoena, to the final month of discovery in the civil lawsuit.2

 6   In the alternative, good cause exists to enter a protective order on the same basis.

 7

 8                                                                                                        As

 9   discussed below, requiring his deposition now would impose an undue burden and cause needless

10   prejudice to him. Notably, Mr. Gustavsson does not seek to avoid deposition, but the requested

11   modification would protect his interests and still allow plaintiffs to pursue extensive discovery in

12   this lawsuit, which is in the early stages of discovery.

13            I.

14

15

16

17

18
19

20

21

22

23

24

25   1
       Counsel for Mr. Gustavsson certifies that they conferred in good faith with plaintiffs’ counsel
26   regarding their request to postpone Mr. Gustavsson’s deposition, but the parties did not reach
     agreement.
     2
      The discovery cut-off is currently set for March 1, 2021, but in the event that date is extended,
     Mr. Gustavsson requests relief until the final month of discovery.
         MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                            K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
         PROTECTIVE ORDER                    4                                SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
         USDC Case No.                                                       FACSIMILE: +1 206 623 7022
            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 5 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A             K&L GATES LLP
                                                       925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    5                 SEATTLE, WA 98104-1158
                                                          TELEPHONE: +1 206 623 7580
     USDC Case No.                                        FACSIMILE: +1 206 623 7022
            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 6 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A             K&L GATES LLP
                                                       925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    6                 SEATTLE, WA 98104-1158
                                                          TELEPHONE: +1 206 623 7580
     USDC Case No.                                        FACSIMILE: +1 206 623 7022
            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 7 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A             K&L GATES LLP
                                                       925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    7                 SEATTLE, WA 98104-1158
                                                          TELEPHONE: +1 206 623 7580
     USDC Case No.                                        FACSIMILE: +1 206 623 7022
            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 8 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A             K&L GATES LLP
                                                       925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    8                 SEATTLE, WA 98104-1158
                                                          TELEPHONE: +1 206 623 7580
     USDC Case No.                                        FACSIMILE: +1 206 623 7022
            Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 9 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A             K&L GATES LLP
                                                       925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    9                 SEATTLE, WA 98104-1158
                                                          TELEPHONE: +1 206 623 7580
     USDC Case No.                                        FACSIMILE: +1 206 623 7022
              Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 10 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          CONCLUSION
13          For the foregoing reasons, Mr. Gustavsson requests that the court quash or modify the

14   subpoena such that his deposition be postponed until the final month of the discovery in this civil

15   action or, in the alternative, enter a protective order on the same basis.

16

17          Respectfully submitted.

18          DATED this 7th day of December, 2020.
19

20

21

22

23

24

25

26



      MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                               K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      PROTECTIVE ORDER                    10                                  SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
      USDC Case No.                                                          FACSIMILE: +1 206 623 7022
           Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 11 of 16




 1                                      K&L GATES LLP
                                        By s/Michael D. McKay ________
 2                                         Michael D. McKay, WSBA 7040
                                        By s/Aaron E. Millstein
 3                                         Aaron E. Millstein, WSBA #44135
                                        By s/Benjamin C. Woodruff
 4                                         Benjamin C. Woodruff, WSBA #56618
                                           K&L Gates LLP
 5                                         925 Fourth Avenue, Suite 2900
                                           Seattle, WA 98104
 6                                         Telephone: (206) 623-7580
                                           Fax: (206) 623-7022
 7                                         Mike.McKay@klgates.com
                                           Aaron.Millstein@klgates.com
 8                                         Ben.Woodruff@klgates.com

 9
                                        DOWD BENNETT LLP
10
                                        By s/James Bennett _
11                                         James Bennett (Pro Hac Vice Application
                                           Pending)
12                                      By s/Gabriel Gore
                                            Gabriel Gore (Pro Hac Vice Application
13                                      Pending)
                                        By s/Caitlin E. O’Connell
14                                          Caitlin E. O’Connell (Pro Hac Vice Application
                                        Pending)
15                                         Dowd Bennett LLP
                                           7733 Forsyth Blvd.
16                                         Suite 1900
                                           St. Louis, MO 63105
17                                         Telephone: (314) 889-7300
                                           Fax: (314) 863-2111
18                                         ggore@dowdbennett.com
                                           jbennett@dowdbennet.com
19                                         coconnell@dowdbennett.com

20                                      Attorneys for Non-Party Patrik Gustavsson

21

22

23

24

25

26



     MOTION TO QUASH OR MODIFY SUBPOENA OR FOR A                 K&L GATES LLP
                                                           925 FOURTH AVENUE, SUITE 2900
     PROTECTIVE ORDER                    11                    SEATTLE, WA 98104-1158
                                                              TELEPHONE: +1 206 623 7580
     USDC Case No.                                            FACSIMILE: +1 206 623 7022
              Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 12 of 16




                         EXHIBIT A




500090309.1
                         Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 13 of 16
   AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                               for the
                                                             Northern District
                                                          __________  District of
                                                                               of Illinois
                                                                                  __________

  IN RE: ETHIOPIAN AIRLINES FLIGHT ET 302 CRASH                                  )
                                                                                 )
                                                                                 )       Civil Action No.      1:19-cv-02170 (Consolidated)
    5IJT%PDVNFOU3FMBUFTUP"MM"DUJPOT
                                                                                 )
                                                                                 )        )POPSBCMF+PSHF-"MPOTP
                                                                                 )       .BHJTUSBUF+VEHF.%BWJE8FJTNBO

                                SUBPOENA TO TESTIFY AT A =220DEPOSITION IN A CIVIL ACTION

   To:                                               Patrik Gustavsson
           c/o Gabriel Gore and Jim Bennett, DOWD BENNETT, LLP., 7733 Forsyth Blvd., Suite 1900, St. Louis, MO 63105
                                                          (Name of person to whom this subpoena is directed)

         ✔
         u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
   deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
   or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
   those set forth in an attachment:


    Place: K&L Gates, 925 4th Ave., Suite 2900                                            Date and Time:
              Seattle, WA 98104
                                                                                          December 8 2020 @ 9:00 a.m. pacific

    The =RRPdeposition will be recorded by this method:                         Video by TC Reporting*

         ✔
         u Production:     You, or your representatives, must DOVRSURGXFHWR.HYLQ3'XUNLQE\'HFHPEHUWKHIROORZLQJ
             GRFXPHQWVelectronically stored information, or objects, and must permit inspection, copying, testing, or sampling of
             thematerial:6(($77$&+('5,'(5




          The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
   Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
   respond to this subpoena and the potential consequences of not doing so.

   Date:        11/25/2020
                                      CLERK OF COURT
                                                                                            OR
                                                                                                                  s/Kevin P. Durkin
                                              Signature of Clerk or Deputy Clerk                                  Attorney’s signature

   The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
                                                                           , who issues or requests this subpoena, are:
  Kevin P. Durkin - CLIFFORD LAW OFFICES, 120 N. LaSalle Street, Suite 3100, Chicago, IL 60602; 312-899-9090
  KPD@CliffordLaw.com
                                   Notice to the person who issues or requests this subpoena
   If this subpoena commands the production of documents, electronically stored information, or tangible things before
   trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
   whom it is directed. Fed. R. Civ. P. 45(a)(4).
 1MBJOUJGGTXJMMCFVTJOH"HJMF-BXGPSFMFDUSPOJDQSFTFOUBUJPOPGFYIJCJUT1MFBTFHPUP"HJMF-BXDPNKPJOGPSNPSF
JOGPSNBUJPO
                      Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 14 of 16
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:19-cv-02170 (Consolidated)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any) To Whom It is Directed
on (date)       11/25/2020      .

          ✔
          u I served the subpoena by delivering a copy to the named individual as follows:                             E-Mail to:
           Gabriel E. Gore: ggore@dowdbennett.com and Jim Bennett: jbennett@dowdbennett.com
                                                                                         on (date)      11/25/2020         ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                           .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                 0.00                   .

My fees are $                   0.00               for travel and $             0.00         for services, for a total of $         0.00   .


          I declare under penalty of perjury that this information is true.


Date:           11/25/2020                                                                     s/Kevin P. Durkin
                                                                                                Server’s signature

                                                                                           Kevin P. Durkin, Partner
                                                                                              Printed name and title
                                                                                       CLIFFORD LAW OFFICES, P.C.
                                                                                       120 N. LaSalle Street, Suite 3100
                                                                                              Chicago, IL 60602

                                                                                                 Server’s address

Additional information regarding attempted service, etc.:
                       Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 15 of 16

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 2:20-cv-01834-BJR Document 4 Filed 12/07/20 Page 16 of 16




                    PATRIK GUSTAVSSON SUBPOENA RIDER

     1. Any and all Boeing documents retained by you regarding the Boeing 737 MAX and
        or the Lion Air or Ethiopian 302 crashes;

     2. Any and all communications in any fashion between you and any outside counsel
        for the Boeing Company excluding the firm of Dowd & Bennett;

     3. Any and all communications between you and any government entity of the United
        States, including but not limited to, the Department of Justice, including but not
        limited to, any subpoenas issued to you; and

     4. Any and all personal communications between you and Mark Forkner since 2015
        regarding the Boeing MAX and or the Lion Air crash or Ethiopian 302 crash or any
        criminal investigation related to any of those three matters.





